Citation Nr: 0604775	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for bilateral foot calluses.

Entitlement to a compensable disability rating for status 
post canthoplasty of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1950 to January 
1954.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in July 1993, which denied the claims for increase.

The veteran provided testimony at an RO hearing conducted by 
a hearing officer in September 1995, a transcript of which is 
on record.

When the case was previously before the Board in April 2004, 
the Board remanded the case for additional development.  As 
an initial matter, the Board finds that the remand directives 
have been substantially complied with, at least to the extent 
possible based upon the cooperation of the veteran.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's bilateral foot calluses are characterized 
by the presence of calluses primarily on the heels and big 
toes, with complaints of intermittent pain and swelling, but 
an ability to walk a mile or more without assistance. 

3.  The veteran's service-connected status post left eye 
canthoplasty is currently manifested by visual acuity of, at 
worst, 20/40 for the left eye.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected feet calluses have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5276 
(2005).

2.  The criteria for a compensable evaluation for a left eye 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.75, 
4.83(a), 4.84a, Diagnostic Code 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in March 2003 and May 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 1994 Statement of the 
Case (SOC), a January 1996 Supplemental Statement of the Case 
(SSOC), an April 2003 SSOC, an April 2004 Board remand, and 
an October 2005 SSOC.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the April 2003 and 
October 2005 SSOC's included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, and hearing transcripts.

The veteran was scheduled for examinations for both 
conditions on appeal in June 2004.  Despite messages being 
left on his answering machine, the veteran failed to appear.  
Examinations were rescheduled for December 2004.  The veteran 
again failed to appear.  Consequently, the Board concludes 
that the duty to assist has been satisfied to the extent 
possible given the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not a 'one-way street.' If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.




Factual Background

Service connection for plantar callosities and status post 
left eye canthoplasty was established by a March 1955 rating 
decision.  The veteran filed the instant claim for increase 
in February 1993.

The veteran underwent a VA eye examination in May 1993.  Left 
eye uncorrected visual acuity was 20/400 near and 20/100 far.  
Corrected left eye visual acuity was 20/40++ near and 20/20 
far.  In addition, incipient lens opacities were noted, along 
with a dry cornea in the left eye.

In July 1993, the veteran was accorded a VA feet examination.  
Service history was briefly addressed.  Minimal pinch 
calluses were noted on the right and left medial big toes.  
Calluses on the border of the right and left heels were also 
noted.  The veteran walked erect at this time and did not 
limp.  No ulceration or hyper-pigmentation was noted.  A 
brownish discoloration was observed about the veteran's right 
and left big toe nails.

In December 1993, the veteran underwent an arthroplasty on 
both proximal interphalangeal joints of his little toes.  The 
report from this procedure does not indicate any 
complications.  The post operative report from February 1994 
was negative for complications and noted debridement of 
hyperkeratotic areas.

VA outpatient records from February 1994 indicate adjustments 
in the veteran's prescription bifocal glasses.  His corrected 
visual acuity was 20/25 in the left eye.  Records from 
September 1994 indicate that the veteran reported for 
treatment and glaucoma was suspected.  His visual acuity at 
this time was reported as 20/25 and 20/30.  In November 1994, 
VA outpatient records indicate glaucoma was suspected in the 
veteran's left eye.  The veteran complained of burning, 
itching, and tearing in his left eye.  Visual acuity was 
reported as 20/30-2 in the left.  Blepharitis was diagnosed 
at this time.  February 1995 records indicate 20/40-2 left 
eye vision, corrected to 20/25.  Low tension glaucoma was 
diagnosed.  Other VA outpatient notes reflect these findings.

The veteran underwent feet debridement in February 1995.  At 
this time, pinch calluses and heel calluses were observed 
bilaterally.  May 1995 records refer to calluses on the big 
toes and heels.  At this time, no edema, erythema, or 
interdigital maceration were observed.  The veteran's nails 
were said to be long and dystrophic.  Debridement was 
performed.  Other outpatient notes from this same month 
indicate the veteran's toes were improving, in terms of being 
non-painful to palpation and being more supple.  Other 
records from this time period contain similar information.

During a September 1995 RO hearing, the veteran reported 
being incapacitated, but not hospitalized, for two months 
following his December 1993 surgical procedure.  The veteran 
reported residuals from the surgery to include effusion.  He 
indicated that he could move his toes.  The veteran added 
that he reports for VA treatment to have foot calluses 
removed about every two months.  The veteran indicated that 
he can only walk a half mile to a mile before his feet bother 
him.  He also indicated trouble with stair climbing.  The 
veteran reported pain, and said that he has a hard time 
moving his toes in the morning.  Sometimes, the veteran 
indicated, his feet swell up at the end of the day.  He said 
that washing and salt water soaking bring this down.  The 
veteran did not report the use of soles to treat his feet.

With respect to his eye, the veteran testified about regular 
visits to change his prescription for glasses.  He reported 
having four different pairs of glasses in the two years prior 
to his hearing.  He added that he used eye drops every 12 
hours.  He further testified that he could hardly see out of 
his left eye and that he saw floaters and spots.  The veteran 
added that sometimes he can hardly see in the morning. 

The veteran underwent a VA eye examination in October 1995.  
At this time, he reported blurred vision in his left more 
than his right eye.  The veteran's left eye was 20/30 
corrected at distance.  Diagnoses were hyperopia, 
astigmatism, presbyopia, and glaucoma suspect.

Also in October 1995, the veteran underwent a VA feet 
examination.  He reported some service history, and noted 
that he gets his calluses cut off every month.  Upon physical 
examination, no walking or standing problems were observed at 
this time.  The veteran was said to walk quickly, and was 
able to rise on toes and heels easily.  Good elevation of his 
longitudinal arch was noted, bilaterally.  Scars were noted 
on the little toe and calluses were found on the heel and big 
toe, bilaterally.  A callus was also noted under the right 
little toe metatarsal head.   The veteran was diagnosed with 
hyperkeratosis of both feet.

In May 1999, the veteran underwent a VA feet examination.  He 
complained of flare-ups when he does a lot of walking.  The 
veteran walked erect, with no list, tilt, or limp.  He rose 
to his toes easily and rose on his heels slowly.  He squatted 
without difficulty.  Painful motion was not found, nor was 
edema or tenderness.  No breakdown of ulcers was observed on 
the feet.  The skin was not hyperpigmented and there was no 
hammer toe, high arches, claw feet, flat feet or hallux 
valgus.  Review of x-ray images showed prior arthroplasty to 
the little toes, bilaterally.

In a May 1999 VA eye examination, the examiner briefly 
discussed the veteran's pertinent eye history.  Upon 
examination, the veteran was found to have uncorrected left 
eye visual acuity was 20/200 far, corrected to 20/40.  No 
diplopia or visual field defect was found.  External eye 
examination showed a lateral displacement of the medial 
canthus and trichiasis of the left lower lid medially.  The 
veteran's external ocular movements were full.  He was 
diagnosed with a left eye incipient cataract and refractive 
error, hyperoptic astigmatism and presbyopia.

A July 1999 follow up record indicates left eye glaucoma and 
blepharitis.  November 1999 outpatient records show visual 
acuity of 20/30.  Low intraocular pressure was noted in the 
left eye.  Nasal arcuate visual field loss was observed in 
the left eye, but this was considered unreliable.  The 
veteran also complained of dry eyes, bilaterally.

Outpatient records from August 2000 indicate the veteran 
walks for three miles daily.  The veteran denied pain of any 
kind at this time.

In a May 2001 outpatient record, the veteran's corrected 
visual acuity was found to be 20/30 in the left eye.  With 
respect to his visual fields, inferior arcuate scotoma was 
observed in the left eye, with no progression from previous 
fields.  Progress notes from March 2002 indicate the veteran 
walks for 2-4 miles daily.  The veteran reported wearing 
bifocals at this time, and used drops for dry eye.  October 
2002 records indicate the veteran walks for 1 mile per day.  
In January 2003, a VA physician noted the veteran's normal 
gait.

In March 2003, the veteran was accorded a VA eye examination.  
No review of the claims file was indicated.  The veteran 
reportedly wore glasses for near and far distances.  
Corrected left eye visual acuity was 20/25 far.  The veteran 
showed no diplopia or visual field deficit.  He was diagnosed 
with status post canthoplasty of the left lid with no 
residual functional deficit, ocular hypertension bilaterally, 
and hyperopia and presbyopia bilaterally.

A VA feet examination was also accorded the veteran in March 
2003.  No review of the claims file was indicated, but some 
of the veteran's pertinent medical and service history was 
discussed.  The veteran reported intermittent pain and 
swelling, precipitated by prolonged ambulation.  He was able 
to ambulate up to one mile without assistance.  Examination 
found bilateral pes planus.  Goniometer measurements were 
within normal limits and the veteran reported no painful 
joint motion.  The veteran also indicated difficulty rising 
on his heels.  No skin changes were noted.

February 2004 treatment records indicate the veteran had no 
visual complaints.  Visual field deficit was noted at this 
time.  This was characterized as low reliability, scattered 
non-glaucomatous defects.  Outpatient records from July 2004 
noted corrected visual acuity of 20/40 in the left eye.  A 
November 2004 report indicated corrected visual acuity of 
20/30+ in the veteran's left eye.  Reliable superior and 
inferior arcuate defects were found in the left eye.  The 
veteran was diagnosed with normal tension glaucoma in his 
left eye, with an asymmetric cup-disc ration, left greater 
than right.  Visually significant cataracts were also 
observed at this time.  Inferior nasal scotoma of the left 
eye was found, with moderate reliability attributed to this 
finding.  The veteran was still reported to walk on a daily 
basis, at least one mile per day.

The veteran was scheduled for VA feet and eye examinations in 
June and December 2004 in accordance with the April 2004 
Board remand instructions.  However, the veteran did not 
report for these examinations.  An October 2005 SSOC advised 
the veteran of his failure to report for the examinations and 
that good cause had not been shown to reschedule the 
examinations.  The veteran did not respond.  


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The Board observes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (2005).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  When the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute it's own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Bilateral Foot Calluses

Here, the RO evaluated the veteran's feet calluses as 30 
percent disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.,) pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities will be rated as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 50 percent disabling 
where bilateral.  38 C.F.R. 4.71a, Diagnostic Code 5276 
(2005).

The veteran has complained of pain and swelling in his feet.  
Objective medical evidence indicates the veteran has required 
debridements for his calluses on a regular basis and 
throughout the pendency of his claim.  However, the veteran 
has been found to walk with a normal gait.  On numerous 
occasions, the veteran has even reported walking for 
distances of one mile or greater.  In addition, the veteran 
has not reported the use of special soles, prosthetics or 
inserts to remedy his condition.  

Moreover, in his March 2003 VA feet examination, the examiner 
noted the veteran's complaints of pain, and observed that the 
veteran reported difficulty rising on his heels.  However, 
there has been no evidence recorded during this examination, 
or on any occasion, of marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
or spasms of the Achilles tendon.  Notably, claw feet, high 
arches, flat feet, hammer toe, and hallux valgus were not 
found in a May 1999 examination.  To the extent flat feet 
were noted on the March 2003 examination, and the evidence 
showing the veteran is status post arthroplasty of the little 
toes, such conditions are not presently service connected.  
VA examinations were scheduled to determine the relationship 
between his various foot problems and the service-connected 
calluses.  However, as noted above, the veteran did not 
report for the scheduled examinations.  Further, none of the 
medical evidence links his service-connected calluses with 
any other foot disorder.  

Based upon the applicable rating criteria, and the 
symptomatology regarding his calluses, the Board finds that 
his condition warrants, at most, a 30 percent evaluation.  
Thus, the Board finds that an increased evaluation is not 
warranted.


Left Eye Condition

For VA purposes, the severity of impaired central visual 
acuity is determined by comparing visual test results on the 
Snellen index with the criteria set forth in 38 C.F.R. § 
4.84a, Diagnostic Code 6061 to 6079 (2005).  The best distant 
vision attainable after the best correction by glasses will 
be the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  38 C.F.R. 
§ 4.75 (2005).

The veteran's service connected left eye condition has been 
evaluated under the provisions of Diagnostic Code 6079 of the 
Rating Schedule.  When the vision in the service-connected 
eye is 20/40 or better, and the other eye is not service 
connected, a noncompensable rating is warranted.  38 C.F.R. § 
4.84(a), Diagnostic Code 6079; see also 38 C.F.R. § 4.14 (the 
use of manifestations not resulting from service-connected 
evaluation are to be avoided).  To warrant a compensable 
evaluation for visual acuity defect in one eye, the evidence 
must show corrected defective visual acuity of at least 20/50 
or worse in the service-connected eye.

In the instant matter, the worst corrected left eye distant 
visual acuity at any time is shown to be 20/40.  However, the 
balance of eye examinations, to include the most recent March 
2003 VA examination, show corrected left eye distant visual 
acuity of no worse than 20/30.  The veteran's non-service 
connected corrected right eye distant visual acuity has 
ranged near 20/20, with 20/25 shown in the veteran's March 
2003 examination.  With this level of impairment, the 
veteran's service-connected left eye disability does not meet 
the minimally compensable criteria and an increased rating is 
not warranted.

The Board notes there is some question as to the veteran 
having some visual field impairment, but such was not found 
on the March 2003 VA examination, and the veteran did not 
report for VA examinations scheduled in 2004.  Thus, there is 
no basis to establish a higher rating based upon visual field 
defect.  Moreover, the veteran has other eye disorders which 
have not been associated with his service-connected status 
post canthoplasty.  Consequently, only visual acuity can be 
utilized to evaluate the veteran's service-connected left eye 
disorder.  As the preponderance of the evidence shows his 
left eye visual acuity is correctable to 20/40 or better, an 
increased rating is not warranted.

In reaching the conclusions above the Board has also 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral foot calluses is denied.

Entitlement to a compensable evaluation for status post left 
eye canthoplasty is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


